Title: To James Madison from George Davis, 13 December 1806
From: Davis, George
To: Madison, James



No. 6
Sir
Leghorn December 13th. 1806

I have the honor to enclose you a Genoa Gazette received by this mornings mail, which contains the late degree sic of His Majesty the Emperor of France declaring Great Britain in a  state of Blockade &c  &c  &c.
The Vessel which has on board my letters of yesterday, is still off the harbour, & have dispatched a Boat with the hope of placing this on board.  With profound respect & Consideration I have the honor to be Sir Your most obedt. Sert.

George Davis

